                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROSEANN IACONELLI,                                      CIVIL ACTION
               Plaintiff,

               v.

 PENNSYLVANIA CVS PHARMACY,                              NO. 19-1764
 LLC,
               Defendants.

                                         ORDER

       AND NOW, this 25th day of October, 2019, upon consideration of Defendant BT

Washington’s Motion to Dismiss (ECF No. 7), Plaintiff Roseann Iaconelli’s Response in

Opposition (ECF No. 8), and Defendant’s Reply thereto (ECF No. 9), IT IS ORDERED that

Defendant’s Motion is DENIED.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
